Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                                  FILED
                                                                Aug 22 2012, 8:59 am
any court except for the purpose of
establishing the defense of res judicata,                              CLERK
                                                                     of the supreme court,
collateral estoppel, or the law of the case.                         court of appeals and
                                                                            tax court




APPELLANT PRO SE:                                          ATTORNEYS FOR APPELLEE:

GREGORY L. BROWN                                           GREGORY F. ZOELLER
South Bend, Indiana                                        Attorney General of Indiana

                                                           JANINE STECK HUFFMAN
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

GREGORY L. BROWN,                                  )
                                                   )
       Appellant,                                  )
                                                   )
               vs.                                 )   No. 93A02-1202-EX-133
                                                   )
REVIEW BOARD OF THE INDIANA                        )
DEPARTMENT OF WORKFORCE                            )
DEVELOPMENT, and H & H                             )
MECHANICAL OF MICHIANA LLC,                        )
                                                   )
       Appellees.                                  )


              APPEAL FROM THE REVIEW BOARD OF THE DEPARTMENT
                        OF WORKFORCE DEVELOPMENT
                              Cause No. 11-R-05985


                                         August 22, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                     Case Summary

        Gregory Brown’s (“Brown”) employment with H&H Mechanical of Michiana LLC

(“H&H”) terminated. A claims deputy for the Department of Workforce Development

concluded that Brown was not discharged for good cause and granted his request for

unemployment insurance benefits. H&H challenged the claims deputy’s determination. An

administrative law judge (“ALJ”) determined that Brown voluntarily left employment

without good cause, and denied Brown unemployment benefits. The Review Board of the

Indiana Department of Workforce Development (“Review Board”) affirmed the ALJ’s

decision. Brown now appeals.

        We affirm.

                                           Issue

        Brown presents several issues for our review, which we consolidate and restate as

whether there was substantial evidence to support the ALJ’s ultimate finding of fact that he

voluntarily terminated his employment with H&H without good cause in connection with the

work.

                             Facts and Procedural History

        Brown began full-time employment with H&H in November 2009 as an installer,

working on water heaters, water softeners, and other appliances. H&H performed appliance

installations and maintenance work for other businesses.

        On September 18, 2011, H&H had scheduled Brown to pick up and install a water

heater from Sears. H&H’s owners were on vacation, and Terry Hough (“Terry”), father of


                                             2
one of the owners, Harold Hough (“Harold”), was responsible for distributing work orders

that day. Brown received the work order from Terry, but told Terry that neither of the two

trucks H&H had available for use that day were usable. Brown indicated that one truck

needed repair work because the front brakes were “metal on metal” and had very little

stopping power, and that the other truck had two flat tires, a third tire from which the tread

had separated, and no license plate. (Tr. at 22.)

       Brown refused to use either truck. After a dispute with Terry, Brown left for the day

and concluded that Terry had fired him. Correspondence and telephone conversations ensued

over the following days between Brown and Terry, and on September 20, 2011, H&H sent a

certified letter to Brown indicating that there were still orders to complete and that his

position was still available with H&H. H&H sent a similar letter the following day. Each

letter documented the number of days of work Brown had missed, and restated H&H’s

attendance policy, which called for termination after three missed days of work; by

September 21, 2011, Brown had missed three days of work.

       Other items of correspondence were faxed between Brown and H&H. In addition,

during a phone conversation sometime in late September 2011, Terry told Brown that while

he personally did not want Brown to return to work, he had checked on the state of one of the

trucks and confirmed the truth of some of Brown’s complaints and that Brown could return

to work to fill orders for Sears. Brown, however, continued to insist that he had been

discharged from his employment with H&H on September 18, 2011.

       On October 2 or 3, 2011, Harold returned from vacation and saw the correspondence


                                              3
from Brown. On October 10, 2011, H&H mailed Brown a letter stating that Brown had been

terminated from employment under the business’s attendance policy.

       Brown filed his claim for unemployment benefits; a claims deputy concluded on

November 18, 2011, that Brown had been discharged without good cause, and granted his

request for unemployment benefits. H&H appealed, and an ALJ conducted a hearing on

H&H’s appeal on December 12, 2011. On December 16, 2011, the ALJ found that Brown

voluntarily terminated his employment without good cause in connection with the work and

denied Brown’s claim. Brown in turn appealed to the Review Board, which on January 17,

2012, adopted and incorporated the ALJ’s findings and conclusions and affirmed the ALJ’s

decision.

       Brown now appeals.

                                Discussion and Decision

       Brown appeals the ALJ’s decision, adopted and affirmed by the Review Board, that he

terminated his employment without good cause in connection with the work.

       The applicable standard for such appeals is well settled. “Any decision of the review

board shall be conclusive and binding as to all questions of fact.” Ind.Code § 22–4–17–

12(a). The Review Board’s conclusions of law may be challenged as to “the sufficiency of

the facts found to sustain the decision and the sufficiency of the evidence to sustain the

findings of facts.” Ind.Code § 22–4–17–12(f). The Review Board’s findings are classified in

three ways: (1) as basic, underlying facts; (2) as “ultimate facts” derived as inferences or

conclusions from basic, underlying facts; and (3) as conclusions of law. Chrysler Group, LLC


                                             4
v. Review Bd. of Ind. Dept. of Workforce Dev., 960 N.E.2d 118, 122 (Ind. 2012).

      We review the Board’s findings of basic facts under a “substantial evidence”
      standard, and we neither reweigh the evidence nor assess its credibility. We
      consider only the evidence most favorable to the Board’s findings and, absent
      limited exceptions, treat those findings as conclusive and binding.

      Ultimate facts—typically mixed questions of fact and law—are reviewed to
      ensure the Board has drawn a reasonable inference in light of its findings on
      the basic, underlying facts.

Id. (citations omitted). We are not bound by the Review Board’s conclusions of law, though

we give “‘great weight’” to the interpretation of a statute by an administrative agency

charged with its enforcement. Id. at 123 (quoting LTV Steel Co. v. Griffin, 730 N.E.2d

1251, 1257 (Ind. 2000)).

      “An employee who voluntarily leaves employment without good cause in connection

with the work is not entitled to unemployment compensation benefits.” Davis v. Review Bd.

of Ind. Dept. of Workforce Devel., 900 N.E.2d 488, 492 (Ind. Ct. App. 2009) (citing, inter

alia, I.C. § 22-4-15-1(a)). Whether an employee has voluntarily left employment without

good cause in connection with the work and is therefore disqualified from receiving full

unemployment insurance benefits under Indiana Code Section 22-4-15-1(a) is a question of

fact for the Review Board. Id. An employee’s reasons for quitting must be objective and

related to the work in order for good cause to exist. Quillen v. Review Bd. of Ind. Emp’t

Sec. Div., 468 N.E.2d 238, 241 (Ind. Ct. App. 1984). The employee bears the burden to

establish that he or she quit for good cause. Davis, 900 N.E.2d at 492.

      Here, the ALJ found that Brown voluntarily left his employment with H&H without

good cause in connection with the work, and there is substantial evidence to support this

                                            5
conclusion. Brown complained to Terry that he could not use either company truck and

refused to work because he could not transport a water heater in his personal car. Brown

construed Terry’s response as amounting to a termination of employment with H&H. Yet

while Brown insisted that Terry had fired him on September 18, 2011, he received multiple

pieces of correspondence in subsequent days bearing both Terry’s and Harold’s names

informing him that there was continued work available, documenting his absences, and

requesting that he return to work.

       Brown also submitted into evidence testimony and documents concerning a phone call

to Terry in which Terry acknowledged Brown’s concerns with the truck. Brown produced no

evidence that the situation with the truck was unresolved after this point—only that he could

not use his personal car to transport a water heater on September 18, 2011. And while Terry

admitted in the phone call that he did not want Brown to return, the written correspondence

H&H sent to Brown made it clear that Brown could continue to work. Indeed, H&H did not

officially inform Brown of his termination until October 10, 2011, nearly a week after

Harold’s return from vacation. Brown insisted that his employment ended on September 18,

2011, despite entreaties from H&H to return to work, and we note that Brown testified before

the ALJ that working for H&H had been “a real pain from day one.” (Tr. at 14.)

       All together, then, we conclude that there was substantial evidence upon which the

ALJ could reasonably conclude that Brown voluntarily terminated his employment with

H&H without good cause in connection with the work. To the extent Brown argues to the

contrary, he asks that we reweigh the evidence before the ALJ, which we will not do.


                                             6
Chrysler Group, 960 N.E.2d at 122. We therefore affirm the Review Board’s decision in this

matter.

                                       Conclusion

      There was substantial evidence to support the ALJ’s conclusion that Brown

voluntarily terminated his employment without good cause in connection with the work.

      Affirmed.

RILEY, J., and CRONE, J., concur.




                                            7